Citation Nr: 1423937	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  11-27 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for a condition manifested by vertigo, dizziness, and spatial disorientation.

2.  Entitlement to a higher rating for bilateral hearing loss, rated at 40 percent disabling prior to March 25, 2011, and at 60 percent disabling afterwards. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1961 to July 1976.  He also had periods of service in the Air Force Reserves and National Guard.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from October 2008 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The October 2008 rating decision denied the Veteran's increased rating claim for his bilateral hearing loss and continued the Veteran's 40 percent rating; a subsequent March 2009 rating decision readjudicated the claim and continued the Veteran's 40 percent rating; a September 2011 rating decision subsequently increased the Veteran's disability rating from 40 percent to 60 percent effective March 25, 2011.  Because the September 2011 grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The August 2010 rating decision denied reopening the Veteran's service connection claim for Meniere's syndrome with vertigo.  The Veteran has repeatedly complained that this condition causes vertigo, dizziness, and spatial disorientation, and although he claimed it as Meniere's syndrome, he asserts that he is not certain that this is the condition he has.  See April 2010 statement.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Accordingly, the Veteran's claim related to his reports of vertigo, dizziness, and spatial disorientation has been recharacterized as shown on the title page.

In April 2013, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a condition manifested by vertigo, dizziness, and spatial disorientation is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2006 rating decision, the RO denied service connection for Meniere's syndrome with vertigo because there was no evidence of complaints or a diagnosis in service.  The September 2006 rating decision became final because the Veteran did not submit new and material evidence within one year of the date on which it was issued or perfect an appeal.

2.  Evidence received since the September 2006 rating decision raises a reasonable possibility of substantiating the claim of service connection for a condition manifested by vertigo, dizziness, and spatial disorientation.

3.  The preponderance of the evidence weighs against a finding that, during the period on appeal, the Veteran's bilateral hearing loss warranted a disability rating higher than 40 percent prior to March 25, 2011, or higher than 60 percent afterwards.  


CONCLUSIONS OF LAW

1.  The September 2006 rating decision, which denied the Veteran's claim of service connection for Meniere's syndrome with vertigo, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013). 

2.  Evidence submitted subsequent to the September 2006 denial of service connection for Meniere's syndrome with vertigo is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for a higher rating for bilateral hearing loss, rated at 40 percent disabling prior to March 25, 2011, and at 60 percent disabling afterwards, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Also, specific notice is required in claims to reopen.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Regarding the Veteran's claim to reopen his service connection claim for a condition manifested by vertigo, dizziness, and spatial disorientation, the Board is finding sufficient evidence to reopen the claim.  Accordingly, assuming, without deciding, that any error was committed regarding the duties to notify and assist, such error was harmless and will not be discussed.

Regarding the Veteran's claim for an increased rating for his bilateral hearing loss, the duty to notify was satisfied in an August 2008 letter.  The claim was subsequently readjudicated in a September 2011 statement of the case and a January 2013 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's medical treatment records are in the file, and private records have been received and associated with the file.  The Veteran has not referred to any additional existing evidence that is necessary for a fair adjudication of the claim which has not been obtained.

The Veteran underwent multiple VA examinations; the reports and medical opinions are in the claims file.  The Board finds these examinations adequate; they involved a review of the claims file, thorough examinations of the Veteran, and supporting rationales.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Regardless of whether the RO reopened a veteran's claim, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380.

In a September 2006 rating decision, the RO denied a claim for service connection for Meniere's syndrome with vertigo because there was no evidence of complaints or a diagnosis in service.  The Veteran was notified of that decision and his appellate rights, but did not appeal or submit any new and material evidence within one year of that decision.  That decision is final.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1103; Bond, 659 F.3d at 1362; Buie, 24 Vet. App. at 251.

In March 2010, the Veteran submitted a claim to reopen.  An August 2010 rating decision denied reopening the Veteran's claim; it was subsequently reopened and denied in a January 2013 supplemental statement of the case.

The September 2006 rating decision is the last final denial of the claim.  Evidence added to the record since the September 2006 denial includes, in relevant part, November 2012 private medical records reflecting that the Veteran has a current diagnosis of benign paroxysmal positional vertigo, and the Veteran's statements and testimony that his condition is secondary to his service-connected bilateral hearing loss.  See April 2013 hearing transcript; March 2011 local hearing transcript.   
   
The Board finds that the Veteran's contentions attributing his condition to his service-connected bilateral hearing loss are "new" and "material" evidence.  This is new evidence which has not been previously submitted or considered.  And, because the claim was previously denied based solely on the absence of evidence of treatment or diagnosis in service, this new evidence meets the "low" threshold of raising a reasonable possibility of substantiating a claim through consideration of an alternative theory of entitlement.  Accordingly, the Board finds that new and material evidence has been submitted, and the Veteran's claim for service connection for condition manifested by vertigo, dizziness, and spatial disorientation will be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.  Increased Rating

Since the Veteran filed a claim to increase in July 2008, his bilateral hearing loss disability has been rated under Diagnostic Code 6100 at 40 percent disabling prior to March 25, 2011, and at 60 percent disabling afterwards.  The Veteran claims that a higher rating is warranted.  He reports difficulty hearing and following group and telephone conversations as well as television and cinema dialogues.  He also says that his current hearing disability precludes him from securing employment or job promotions.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); assigning a higher of two evaluations where there is a question as to which of two evaluations apply and the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The analysis in this decision therefore considers the possibility that staged ratings may be warranted.

Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2013).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2013).  Further, when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86(b).

Turning to the merits of the claim, the relevant evidence includes VA examinations from August 2008, February 2009, March 2011, and April 2014, and a November 2012 private audiogram.

At an August 2008 VA examination, an audiogram showed that pure tone thresholds, in decibels, were:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
80
75
80
90
81
LEFT
65
80
70
85
75
  
Speech audiometry revealed speech recognition ability of 60 percent in the right ear and 70 percent in the left ear.    

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level VII hearing loss in the right ear and Level VI hearing loss in the left year; under Table VII this reflects a 30 percent rating.

Because these results are each greater than 55 decibels, consideration is warranted also under Table VIA.  Applying these results to Table VIA yields a finding of Level VII hearing loss in the right ear and Level VI hearing loss in the left year; under Table VII this reflects a 30 percent rating. 

Thus, under either Tables VI or VIA, the Veteran's bilateral hearing loss warranted a 30 percent rating.  §38 C.F.R. § 4.85.

At a February 2009 VA examination, an audiogram showed that pure tone thresholds, in decibels, were:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
80
80
75
90
81
LEFT
65
80
70
85
75
  
Speech audiometry revealed speech recognition ability of 56 percent in the right ear and 68 percent in the left ear.    

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level VIII hearing loss in the right ear and Level VI hearing loss in the left year; under Table VII this reflects a 40 percent rating.

Because these results are each greater than 55 decibels, consideration is warranted also under Table VIA.  Applying these results to Table VIA yields a finding of Level VII hearing loss in the right ear and Level VI hearing loss in the left year; under Table VII this reflects a 30 percent rating. 

Thus, under the higher Table VI finding, the Veteran's bilateral hearing loss warranted no more than a 40 percent rating prior to March 25, 2011.  §38 C.F.R. § 4.85.

At a March 25, 2011 VA examination, an audiogram showed that pure tone thresholds, in decibels, were:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
85
90
90
100
91.25
LEFT
75
95
95
100
91.25
  
Speech audiometry revealed speech recognition ability of 60 percent in the right ear and 60 percent in the left ear.    

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level VIII hearing loss in the right ear and Level VIII hearing loss in the left year; under Table VII this reflects a 50 percent rating.

Because these results are each greater than 55 decibels, consideration is warranted also under Table VIA.  Applying these results to Table VIA yields a finding of Level IX hearing loss in the right ear and Level IX hearing loss in the left year; under Table VII this reflects a 60 percent rating. 

Thus, under the higher Table VIA finding, the Veteran's bilateral hearing loss warranted a 60 percent rating.  §38 C.F.R. § 4.85.

At a November 2012 private examination, an audiogram showed that pure tone thresholds, in decibels, were:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
80
85
80
105
87.5
LEFT
70
85
75
85
78.75
  
Speech audiometry revealed speech recognition ability of 60 percent in the right ear and 60 percent in the left ear.    

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level VIII hearing loss in the right ear and Level VII hearing loss in the left year; under Table VII this reflects a 40 percent rating.

Because these results are each greater than 55 decibels, consideration is warranted also under Table VIA.  Applying these results to Table VIA yields a finding of Level VIII hearing loss in the right ear and Level VII hearing loss in the left year; under Table VII this reflects a 40 percent rating. 

Thus, under either Tables VI or VIA, the Veteran's bilateral hearing loss warranted a 40 percent rating.  §38 C.F.R. § 4.85.

Recently, at an April 2014 VA examination, an audiogram showed that pure tone thresholds, in decibels, were:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
90
95
95
105+
96
LEFT
80
95
95
95
91
  
Speech audiometry revealed speech recognition ability of 52 percent in the right ear and 78 percent in the left ear.    

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level VIII hearing loss in the right ear and Level V hearing loss in the left year; under Table VII this reflects a 30 percent rating.

Because these results are each greater than 55 decibels, consideration is warranted also under Table VIA.  Applying these results to Table VIA yields a finding of Level IX hearing loss in the right ear and Level IX hearing loss in the left year; under Table VII this reflects a 60 percent rating. 

Thus, at the April 2014 VA examination, under the higher Table VIA finding, the Veteran's bilateral hearing loss warranted a 60 percent rating.  38 C.F.R. § 4.85.

Considering the aforementioned and pertinent evidence in light of the criteria noted above, the Board finds that the preponderance of the evidence weighs against a finding that, during the period on appeal, the Veteran's bilateral hearing loss warranted a disability rating higher than 40 percent prior to March 25, 2011, or higher than 60 percent afterwards.  See generally Fenderson v. West, 12 Vet. App 119 (1999).  

In reaching these determinations, the Board has considered the Veteran's statements in support of his claim, which assert that a higher disability rating is warranted.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of his disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Accordingly, the Board finds the objective medical findings provided by the experts of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).

Furthermore, the discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected bilateral hearing loss.  The Veteran's disability is manifested by impairments of auditory acuity.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

In addition, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Nonetheless, during the course of the Veteran's increased rating claim, a claim for TDIU was considered and denied by the RO in a May 2014 rating decision; the Veteran has not appealed it.  Such adjudication reflects the permissive bifurcation of the increased rating claim from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006); Holland v. Brown, 6 Vet. App. 443, 447 (1994).  And, VA may address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Locklear v. Shinseki, 24 Vet. App. 311 (2011).  Consequently, the Veteran's TDIU claim was separately adjudicated and not perfected for appellate review; the Board does not have jurisdiction over the claim and need not refer or remand the matter.

For the foregoing reasons, the Board finds that the Veteran is not entitled to a higher rating for bilateral hearing loss, rated at 40 percent disabling prior to March 25, 2011, and at 60 percent disabling afterwards; there is no doubt to be resolved; and the Veteran's claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence to reopen a claim of entitlement to service connection for a condition manifested by vertigo, dizziness, and spatial disorientation has been received; the appeal is granted to this extent.

A higher rating for bilateral hearing loss, rated at 40 percent disabling prior to March 25, 2011, and at 60 percent disabling afterwards, is denied.


REMAND

Further development is required prior to adjudicating the Veteran's claim for a condition manifested by vertigo, dizziness, and spatial disorientation.

The Veteran's April 2013 hearing testimony reflects that the Veteran received treatment at VA in 2012, and he specifically testified that a VA neurologist provided an etiology opinion on his condition that year.  Nonetheless, the file lacks the Veteran's VA treatment records from 2012.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  These records must, therefore, be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's outstanding VA medical records from 2012.  

2.  After the above is complete, readjudicate the Veteran's claim. If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


